 



Exhibit 10.11
Summary of Individual Performance Goals for Senior Management Incentive Plan
On August 1, 2005, the Management Development/Compensation Committee of the
Company’s Board of Directors (“Compensation Committee”) approved the 2005
individual performance goals for the Chief Executive Officer (“CEO”) and the
2005 individual performance goals for the Named Executive Officers (“NEOs”) and
certain other senior management personnel, under the Senior Management Incentive
Plan (the “Senior MIP”). The individual performance goals for the CEO and NEOs
consist of the officer performing or attaining specific, defined tasks and
strategies, including customer service and satisfaction, organizational
strengths and efficiencies, and return on invested capital. These individual
performance goals are intended to complement the overall Company financial
performance goals under the Senior MIP and are consistent with the performance
measures established under the Management Incentive Plan, of which the Senior
MIP is a component, the material terms of which were previously approved by the
Company’s stockholders. The achievement of the individual performance goals
could account for up to 25% of the total maximum annual incentives earned by the
CEO and the NEOs for 2005.

